                                           1   JOHN HENRY WRIGHT, ESQ.
                                               Nevada Bar No. 6182
                                           2   CHRISTOPHER B. PHILLIPS, ESQ.
                                               Nevada Bar No. 14600
                                           3   THE WRIGHT LAW GROUP, P.C.
                                               2340 Paseo Del Prado, Suite D-305
                                           4   Las Vegas, Nevada 89102
                                               Telephone: (702) 405-0001
                                           5   Email: john@wrightlawgroupnv.com
                                                      chris@wrightlawgroupnv.com
                                           6   Attorneys for Defendant/Cross-claimant/
                                               Third-Party Plaintiff SUMMIT REAL ESTATE GROUP, INC
                                           7
                                           8                          UNITED STATES DISTRICT COURT
                                           9                                 DISTRICT OF NEVADA
                                          10    BANK OF AMERICA, N.A.,SUCCESSOR
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11    BY MERGER TO BAC HOME LOANS                CASE NO. 2:16-cv-02835-APG-DJA
2340 Paseo Del Prado, Suite D-305




                                                SERVICING, LP F/K/A COUNTRYWIDE
THE WRIGHT LAW GROUP P.C.




                                          12    HOME LOANS SERVICING, LP, and
                                                FEDERAL NATIONAL MORTGAGE                  STIPULATION AND ORDER TO
Las Vegas, Nevada 89102




                                          13    ASSOCIATION                                EXTEND DEADLINES REGARDING
                                                                                           PLAINTIFF’S MOTION FOR PARTIAL
                                          14                    Plaintiff,                 SUMMARY JUDGMENT

                                          15    vs.

                                          16    ESTRELLA II HOMEOWNERS’
                                                ASSOCIATION; NEVADA
                                          17    ASSOCIATION SERVICES, INC.;
                                                SUMMIT REAL ESTATE GROUP, INC,
                                          18                    Defendants.
                                          19    ____________________________________
                                                SUMMIT REAL ESTATE GROUP, INC
                                          20                    Counterclaimant,
                                          21    vs.
                                          22    BANK OF AMERICA, N.A., SUCCESSOR
                                          23    BY MERGER TO BAC HOME LOANS
                                                SERVICING, LP F/K/A COUNTRYWIDE
                                          24    HOME LOANS SERVICING, LP and
                                                FEDERAL NATIONAL MORTGAGE
                                          25    ASSOCIATION

                                          26                     Counterdefendants,
                                                ____________________________________
                                          27
                                          28


                                                                                       1
                                           1    SUMMIT REAL ESTATE GROUP, INC
                                           2
                                           3                     Crossclaimant,

                                           4    vs.

                                           5    NEVADA ASSOCIATION SERVICES,
                                                INC.,
                                           6                  Crossdefendants.
                                           7    ____________________________________
                                                SUMMIT REAL ESTATE GROUP, INC
                                           8
                                           9                        Third-Party Plaintiff,

                                          10    vs.
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11    JASON LANE and TINA Y. LANE
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12                     Third-Party Defendants.
Las Vegas, Nevada 89102




                                          13   STIPULATION AND ORDER TO EXTEND DEADLINES REGARDING PLAINTIFF’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
                                          14
                                          15          COMES NOW, Plaintiff/Counter-Defendant BANK OF AMERICA, N.A., (“Bank of

                                          16   America”) by and through its counsel of record, Tenesa Powell, Esq., of Akerman, LLP and

                                          17   Defendant/Cross-claimant/Third-Party Plaintiff SUMMIT REAL ESTATE GROUP, INC.,

                                          18   (“Summit”) by and through its attorney, John Henry Wright, Esq., of The Wright Law Group, P.C.,

                                          19   and hereby stipulate and agree as follows:

                                          20          Bank of America filed its Motion for Partial Summary Judgment (ECF # 40) on November

                                          21   27, 2019. Summit’s opposition to the same is currently due on December 18, 2019. Bank of

                                          22   America’s Reply in support of its Motion for Partial Summary Judgment would, in the ordinary

                                          23   course, come due on January 2, 2019.

                                          24          In order to accommodate the schedules of the parties and counsel during the current holiday

                                          25   season, the parties have agreed to extend the current deadlines by two weeks.

                                          26          As such, it is stipulated and agreed that Summit shall have up to and including January 2,

                                          27   2019 to file its Opposition to Bank of America’s Motion for Partial Summary Judgment; and Bank

                                          28


                                                                                              2
                                           1   of America shall have up to and including January 16, 2019 to file any Reply in support of its
                                           2   Motion.
                                           3          This is the first request for extension of time on the pending Motion, and the instant request
                                           4   is made in good faith and not for the purpose of harassment or unnecessary delay.
                                           5
                                           6    Dated this 17th day of December, 2019               Dated this 17th day of December, 2019
                                           7
                                           8    AKERMAN, LLP                                        THE WRIGHT LAW GROUP, P.C.

                                           9    /s/ Tenesa S. Powell, Esq.                          /s/ John Henry Wright
                                                MELANIE D. MORGAN, ESQ.                             JOHN HENRY WRIGHT, ESQ.
                                          10    Nevada Bar No. 8215                                 Nevada Bar No. 6182
                                                TENESA S. POWELL, ESQ.                              CHRISTOPHER B. PHILLIPS, ESQ.
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11    Nevada Bar No. 12488                                Nevada Bar No. 14600
2340 Paseo Del Prado, Suite D-305




                                                1635 Village Center Circle, Suite 200               2340 Paseo Del Prado, Ste. D-305
THE WRIGHT LAW GROUP P.C.




                                          12    Las Vegas, Nevada 89134                             Las Vegas, Nevada 89102
                                                Attorneys for Plaintiff Bank of America, N.A.       Attorneys for Defendant Summit Real Estate
Las Vegas, Nevada 89102




                                          13                                                        Group, Inc.

                                          14
                                          15
                                                      IT IS SO ORDERED.
                                          16
                                                                                             ________________________________________
                                          17                                                 UNITED
                                                                                             UNITED STATES
                                                                                                      STATES MAGISTRATE
                                                                                                              DISTRICT JUDGEJUDGE
                                                                                             Dated: December 17, 2019.
                                          18                                                 Dated ______________________

                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                3
